Case 2:12-md-02327 Document 9119 Filed 05/11/20 Page 1 of 4 PageID #: 215156




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION
IN RE: ETHICON, INC.,
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                               MDL NO. 2327
____________________________________________________________________________
THIS DOCUMENT RELATES TO
THE CASES ON EXHIBIT A


                                             ORDER


       Pending in the cases on Exhibit A is Plaintiffs’ Motion to Strike Defendant’s Non-Retained

Experts in Violation of the Court’s Pretrial Order # 328, 337, and 346, filed at the ECF Numbers

indicated on Exhibit A. In each of the cases on Exhibit A, plaintiffs seek an order limiting or

excluding the non-retained expert witnesses designated by the Ethicon defendants because in

addition to the five expert witnesses identified by the Ethicon defendants, they identified additional

non-retained experts in excess of five in violation of the court’s pretrial orders.

       From the beginning of these MDLs, the court ordered in every single docket control order,

including the ones entered in the cases on Exhibit A, that “the plaintiffs and each defendant are

limited to no more than five experts per case (exclusive of treating physicians).” To the extent

the Ethicon defendants named more than five experts, these experts are stricken. Accordingly, the

court ORDERS that Plaintiffs’ Motion to Strike Defendant’s Non-Retained Experts identified by

ECF Number on Exhibit A, are GRANTED to the extent plaintiffs seek an order excluding expert

witnesses designated by the Ethicon defendants in excess of five. Plaintiffs’ Motion is otherwise

DENIED.
Case 2:12-md-02327 Document 9119 Filed 05/11/20 Page 2 of 4 PageID #: 215157



       The court DIRECTS the Clerk to send a copy of the order to counsel of record and any

unrepresented party in the cases on Exhibit A.


                                     ENTER: May 11, 2020




                                                 2
      Case 2:12-md-02327 Document 9119 Filed 05/11/20 Page 3 of 4 PageID #: 215158



                                   Exhibit A




Civil Action Number       ECF Number of Motion


2:13cv09247               41


2:13cv04870               35


2:15cv12478               22


2:13cv13305               30


2:13cv11269               35


2:13cv12013               30


2:13cv16593               35


2:14cv24207               35


2:12cv03738               68


2:13cv27279               32


2:12cv04791               65


2:12cv04790               50


2:14cv09748               48
      Case 2:12-md-02327 Document 9119 Filed 05/11/20 Page 4 of 4 PageID #: 215159



2:14cv06455               46


2:14cv06455               47
